DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Examiner’s Note
	Examiner has cited particular paragraphs/columns and line numbers or figures in the references as applied to the claims below for convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations with the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to the Applicant’s definition which is not specifically set forth in the claims.
Information Disclosure Statements
The Information Disclosure Statement (IDS) filed on 02/25/2021 has been acknowledged.
Specification
	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.

Objection to Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Platoon Control System for Optimizing Vehicle Travel Routes Based on Overlapping Trajectories for Vehicles Capable of Traveling Autonomously, in a Non-Coupled Platoon Configuration, or in a Mechanically Coupled Platoon Configuration.

Status of Application
The list of claims 1-20 is pending. Claims 1, 8 and 15 are the independent claims observed in the application. None of the proposed claims are allowed or contain allowable subject matter.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit” in claims 1, 2 and 5-11, “control device” in claim 15 and “information processing device” in claims 8 and 16.
Claim limitations: “a control unit configured to perform,” “a control device that controls” and “an information processing device configured to” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use generic placeholders “unit” and “device” respectively coupled with functional language: without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
In the specification, the applicant describes the function of the “control unit” as follows: “In the control device according to the first aspect of the disclosure, a control unit detects another vehicle which is near the second vehicle in a state in which the first vehicle is connected to or loaded on the second vehicle. At this time, the control unit detects another vehicle that is within a predetermined range from the second vehicle and of which some or all of a scheduled travel route is the same as some or all of a scheduled travel route of the first vehicle after the first vehicle has been disconnected from the second vehicle. Then, the control unit transmits following instruction information to the second vehicle such that the first vehicle travels with the detected other vehicle as a preceding vehicle by the following travel function. At this time, the control unit disconnects the first vehicle from the second vehicle such that the first vehicle travels with the detected other vehicle as a preceding vehicle by the following travel function. Accordingly, the first vehicle can automatically follow the other vehicle of which some or all of the scheduled travel route is the same after the first vehicle has been disconnected from the second vehicle.” [Specification, ¶:0024]
The applicant provides one example embodiment for the “control unit” as follows: “The onboard device 300 mounted in the other vehicle 30 is a device that manages the scheduled travel route of the other vehicle 30. An example of the onboard device 300 is a car navigation system which is mounted in the other vehicle 30. The onboard device 300 includes a control unit 301, a communication unit 302, and a scheduled travel route database (scheduled travel route DB) 303. The control unit 301 has a function of performing an arithmetic operation process for controlling the onboard device 300. The control unit 301 can be realized by a processor of the onboard device 300” [Specification, ¶:0038]. As a result, the examiner has interpreted the structure of the “control unit” coupled to the applicant’s recited function accordingly.
In the specification, the applicant describes the function of the “control device” as follows: “An information processing method according to a third aspect of the disclosure is an information processing method which is performed by a computer of a system including a control device that controls a second vehicle which a first vehicle having a following travel function is detachably connected to or loaded on, the information processing method including: detecting another vehicle that is within a predetermined range from the second vehicle in a state in which the second vehicle has the first vehicle connected thereto or loaded thereon and of which some or all of a scheduled travel route is the same as some or all of a scheduled travel route of the first vehicle after the first vehicle has been disconnected from the second vehicle; and transmitting following instruction information from the control device to the first vehicle and causing the control device to disconnect the first vehicle from the second vehicle such that the first vehicle travels with the detected other vehicle as a preceding vehicle by the following travel function. [Specification, ¶:0007]
The applicant provides one example embodiment for the “control device” as follows: “The control device 200 which is mounted in the second vehicle 20 is a device that controls the second vehicle 20. The control device 200 is constituted by a computer including a processor 210, a main storage unit 220, an auxiliary storage unit 230, and a vehicle-to-vehicle communication interface (communication I/F) 240. The processor 210 is, for example, a central processing unit (CPU) or a digital signal processor (DSP). The main storage unit 220 is, for example, a random-access memory (RAM). The auxiliary storage unit 230 is, for example, a read only memory (ROM). The auxiliary storage unit 230 is, for example, a hard disk drive (HDD) or a disc recording medium such as a CD-ROM, a DVD disc, or a Blu-ray disc. The auxiliary storage unit 230 may be a removable medium (a portable storage medium). Examples of the removable medium include a USB memory and an SD card. The vehicle-to-vehicle communication I/F 240 is an interface that performs vehicle-to-vehicle communication with a vehicle by communicating with the first vehicles 10 and radio communication devices of vehicles traveling near the second vehicle 20. The vehicle-to-vehicle communication I/F 240 is, for example, a radio communication circuit for radio communication” [Specification, ¶:0032]. As a result, the examiner has interpreted the structure of the “control device” coupled to the applicant’s recited function accordingly.
In the specification, the applicant describes the function of the “information processing device” as follows: “An information processing device according to a second aspect of the disclosure is an information processing device that manages a second vehicle which a first vehicle having a following travel function is detachably connected to or loaded on.” [Specification, ¶:0006]
The applicant provides one example embodiment for the “information processing device” as follows: “The management server 400 in this embodiment corresponds to an "information processing device" according to a second aspect of disclosure” [Specification, ¶:0061]. As a result, the examiner has interpreted the structure of the “information processing device” coupled to the applicant’s recited function accordingly.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3, 9, 13, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 9 and 17 do not sufficiently recite the metes and bounds of the claimed invention, as it utilizes the indefinite terminology, “when there is a plurality of other vehicles,” coupled with “selecting the other vehicle” which makes it difficult to establish the scope of the claimed invention. Without providing a clarification for what is meant by these phrases, one reasonably skilled in the art would not inherently understand how the “other vehicle” being selected by the vehicle in question to follow is chosen from a “plurality of other vehicles”. Therefore, due to this lack of specificity, the examiner has interpreted the claims as selecting any of the plurality of other vehicles in the platoon, for example. 
Regarding claims 3, 13 and 18, the use of the phrase "able to automatically follow" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are required by the system in question to carry out the claimed functions. It is unclear whether or not the system in question simply must of be capable of performing the recited function or if it is required to do so to carry out the recited function. As a result, the examiner is interpreting this language as any platoon control system in which a vehicle autonomously follows another vehicle. See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Schubert et al. (United States Patent 9,940,840 B1), referenced as Schubert moving forward.

With respect to claim 1, Schubert discloses: “A control device that is mounted in a second vehicle which a first vehicle having a following travel function is detachably connected to or loaded on,” [Schubert, Figure 2, Column 13: 43-68; Column 14: 1-35]
“the control device comprising a control unit configured to perform: detecting another vehicle that is within a predetermined range from the second vehicle in a state in which the second vehicle has the first vehicle connected thereto or loaded thereon and of which some or all of a scheduled travel route is the same as some or all of a scheduled travel route of the first vehicle after the first vehicle has been disconnected from the second vehicle;” [Schubert, Figure 2, Column 1: 29-44; Column 2: 41-46; Column 9: 39-64; Column 13: 43-68; Column 14: 1-35]
“and transmitting following instruction information to the first vehicle and disconnecting the first vehicle from the second vehicle such that the first vehicle travels with the detected other vehicle as a preceding vehicle by the following travel function.” [Schubert, Column 2: 51-67; Column 3: 1-4, 64-67; Column 4: 1-2]

With respect to claim 2, Schubert discloses: “The control device according to claim 1, wherein, when there is a plurality of other vehicles of which some or all of a scheduled travel route is the same as some or all of the scheduled travel route of the first vehicle within the predetermined range from the second vehicle,” [Schubert, Column 2: 1-18, 47-50]
“the control unit is configured to further perform selecting the other vehicle in which a distance in which the scheduled travel route is the same as the scheduled travel route of the first vehicle is longer out of the plurality of other vehicles as a preceding vehicle which is automatically followed by the first vehicle.” [Schubert, Column 2: 19-30; Column 12: 8-46]

With respect to claim 3, Schubert discloses: “The control device according to claim 1, wherein the first vehicle further has an autonomous travel function,” [Schubert, Column 5: 38-49]
“and wherein the first vehicle travels to a position at which the first vehicle is able to automatically follow the detected other vehicle by the autonomous travel function based on the following instruction information when the first vehicle is disconnected from the second vehicle,” [Schubert, Column 5: 50-67; Column 6: 1-3]
“and then switches a travel function of the first vehicle from the autonomous travel function to the following travel function.” [Schubert, Column 5: 6-36, 50-67; Column 6: 1-3]

With respect to claim 4, Schubert discloses: “The control device according to claim 1, wherein the first vehicle further has an autonomous travel function, wherein the following instruction information which is transmitted from the control unit to the first vehicle includes branching information of a branching point from which the scheduled travel route of the first vehicle becomes different from the scheduled travel route of the other vehicle,” [Schubert, Column 1: 60-67; Column 2: 14-30; Column 3: 23-34]
“and wherein the first vehicle switches a travel function of the first vehicle from the following travel function to the autonomous travel function when the first vehicle reaches the branching point based on the branching information.” [Schubert, Column 5: 38-49]

With respect to claim 5, Schubert discloses: “The control device according to claim 1, further comprising a database configured to store route information including the scheduled travel route of the first vehicle and route information including the scheduled travel route of the other vehicle,” [Schubert, Column 28: 3-57]
“wherein the control unit is configured to detect the other vehicle of which some or all of the scheduled travel route is the same as some or all of the scheduled travel route of the first vehicle based on the route information of the first vehicle and the route information of the other vehicle stored in the database.” [Schubert, Column 20: 17-27]

With respect to claim 6, Schubert discloses: “The control device according to claim 5, wherein the control unit is configured to further perform: receiving the route information of the other vehicle from the other vehicle by vehicle-to-vehicle communication; and storing the received route information of the other vehicle in the database.” [Schubert, Column 4: 3-17; Column 20: 17-27; Column 29: 52-67; Column 30: 1-3]

With respect to claim 7, Schubert discloses: “The control device according to claim 5, wherein the control unit is configured to further perform: receiving route information of the other vehicle from a server device that manages the scheduled travel route and a current location of the other vehicle; and storing the received route information of the other vehicle in the database.” [Schubert, Column 4: 3-17; Column 5: 28-36]

With respect to claim 8, Schubert discloses: “An information processing device that manages a second vehicle which a first vehicle having a following travel function is detachably connected to or loaded on,” [Schubert, Figure 2, Column 13: 43-68; Column 14: 1-35]
“the information processing device comprising a control unit configured to perform: detecting another vehicle that is within a predetermined range from the second vehicle in a state in which the second vehicle has the first vehicle connected thereto or loaded thereon and of which some or all of a scheduled travel route is the same as some or all of a scheduled travel route of the first vehicle after the first vehicle has been disconnected from the second vehicle;” [Schubert, Figure 2, Column 1: 29-44; Column 2: 41-46; Column 9: 39-64; Column 13: 43-68; Column 14: 1-35]
“and transmitting instruction information to the second vehicle such that the first vehicle travels with the detected other vehicle as a preceding vehicle by the following travel function.” [Schubert, Column 2: 51-67; Column 3: 1-4, 64-67; Column 4: 1-2]

With respect to claim 9, Schubert discloses: “The information processing device according to claim 8, wherein, when there is a plurality of other vehicles of which some or all of a scheduled travel route is the same as some or all of the scheduled travel route of the first vehicle within the predetermined range from the second vehicle,” [Schubert, Column 2: 1-18, 47-50]
“the control unit is configured to further perform selecting the other vehicle in which a distance in which the scheduled travel route is the same as the scheduled travel route of the first vehicle is longer out of the plurality of other vehicles as a preceding vehicle which is automatically followed by the first vehicle.” [Schubert, Column 2: 19-30; Column 12: 8-46]

With respect to claim 10, Schubert discloses: “The information processing device according to claim 8, further comprising a database configured to store route information including the scheduled travel route of the first vehicle and route information including the scheduled travel route of the other vehicle,” [Schubert, Column 28: 3-57]
“and wherein the control unit is configured to detect the other vehicle of which some or all of the scheduled travel route is the same as some or all of the scheduled travel route of the first vehicle based on the route information of the first vehicle and the route information of the other vehicle stored in the database.” [Schubert, Column 20: 17-27]

With respect to claim 11, Schubert discloses: “The information processing device according to claim 10, wherein the control unit is configured to further perform: receiving the route information of the first vehicle from the second vehicle; receiving the route information of the other vehicle from the other vehicle; and storing the received route information of the first vehicle and the received route information of the other vehicle in the database.” [Schubert, Column 4: 3-17; Column 20: 17-27; Column 29: 52-67; Column 30: 1-3]

With respect to claim 12, Schubert discloses: “The information processing device according to claim 8, wherein the second vehicle transmits following instruction information to the first vehicle and disconnects the first vehicle from the second vehicle such that the first vehicle travels with the detected other vehicle as a preceding vehicle by the following travel function based on the instruction information.” [Schubert, Column 1: 60-67; Column 2: 14-30; Column 3: 23-34]

With respect to claim 13, Schubert discloses: “The information processing device according to claim 12, wherein the first vehicle further has an autonomous travel function,” [Schubert, Column 5: 38-49] 
“and wherein the first vehicle travels to a position at which the first vehicle is able to automatically follow the detected other vehicle by the autonomous travel function based on the following instruction information when the first vehicle is disconnected from the second vehicle,” [Schubert, Column 5: 50-67; Column 6: 1-3]
“and then switches a travel function of the first vehicle from the autonomous travel function to the following travel function.” [Schubert, Column 5: 6-36, 50-67; Column 6: 1-3]

With respect to claim 14, Schubert discloses: “The information processing device according to claim 12, wherein the first vehicle further has an autonomous travel function, wherein the following instruction information which is transmitted from the second vehicle to the first vehicle includes branching information of a branching point from which the scheduled travel route of the first vehicle becomes different from the scheduled travel route of the other vehicle,” [Schubert, Column 1: 60-67; Column 2: 14-30; Column 3: 23-34]
“and wherein the first vehicle switches a travel function of the first vehicle from the following travel function to the autonomous travel function when the first vehicle reaches the branching point based on the branching information included in the following instruction information.” [Schubert, Column 5: 38-49]

With respect to claim 15, Schubert discloses: “An information processing method which is performed by a computer of a system including a control device that controls a second vehicle which a first vehicle having a following travel function is detachably connected to or loaded on,” [Schubert, Figure 2, Column 13: 43-68; Column 14: 1-35]
“the information processing method comprising: detecting another vehicle that is within a predetermined range from the second vehicle in a state in which the second vehicle has the first vehicle connected thereto or loaded thereon and of which some or all of a scheduled travel route is the same as some or all of a scheduled travel route of the first vehicle after the first vehicle has been disconnected from the second vehicle;” [Schubert, Figure 2, Column 1: 29-44; Column 2: 41-46; Column 9: 39-64; Column 13: 43-68; Column 14: 1-35]
“and transmitting following instruction information from the control device to the first vehicle and causing the control device to disconnect the first vehicle from the second vehicle such that the first vehicle travels with the detected other vehicle as a preceding vehicle by the following travel function.” [Schubert, Column 2: 51-67; Column 3: 1-4, 64-67; Column 4: 1-2]

With respect to claim 16, Schubert discloses: “The information processing method according to claim 15, wherein the system further includes an information processing device configured to detect the other vehicle, wherein the information processing method further comprises transmitting instruction information from the information processing device to the second vehicle such that the first vehicle travels with the detected other vehicle as a preceding vehicle by the following travel function,” [Schubert, Column 1: 60-67; Column 2: 14-30; Column 3: 23-34]
“and wherein the following instruction information is transmitted from the control device to the first vehicle based on the instruction information.” [Schubert, Column 5: 38-49]

With respect to claim 17, Schubert discloses: “The information processing method according to claim 15, further comprising, when there is a plurality of other vehicles of which some or all of a scheduled travel route is the same as some or all of the scheduled travel route of the first vehicle within the predetermined range from the second vehicle,” [Schubert, Column 2: 1-18, 47-50]
“selecting the other vehicle in which a distance in which the scheduled travel route is the same as the scheduled travel route of the first vehicle is longer out of the plurality of other vehicles as a preceding vehicle which is automatically followed by the first vehicle.” [Schubert, Column 2: 19-30; Column 12: 8-46]

With respect to claim 18, Schubert discloses: “The information processing method according to claim 15, wherein the first vehicle further has an autonomous travel function,” [Schubert, Column 5: 38-49]
“and wherein the first vehicle travels to a position at which the first vehicle is able to automatically follow the detected other vehicle as a preceding vehicle by the autonomous travel function based on the following instruction information when the first vehicle is disconnected from the second vehicle,” [Schubert, Column 5: 50-67; Column 6: 1-3]
“and then switches a travel function of the first vehicle from the autonomous travel function to the following travel function.” [Schubert, Column 5: 6-36, 50-67; Column 6: 1-3]

With respect to claim 19, Schubert discloses: “The information processing method according to claim 15, wherein the first vehicle further has an autonomous travel function, wherein the following instruction information includes branching information of a branching point from which the scheduled travel route of the first vehicle becomes different from the scheduled travel route of the other vehicle,” [Schubert, Column 1: 60-67; Column 2: 14-30; Column 3: 23-34]
“and wherein the first vehicle switches a travel function of the first vehicle from the following travel function to the autonomous travel function when the first vehicle reaches the branching point based on the branching information.” [Schubert, Column 5: 38-49]

With respect to claim 20, Schubert discloses: “The information processing method according to claim 15, wherein the system further includes a database configured to store route information including the scheduled travel route of the first vehicle and route information including the scheduled travel route of the other vehicle,” [Schubert, Column 28: 3-57]
“and wherein the system detects the other vehicle of which some or all of the scheduled travel route is the same as some or all of the scheduled travel route of the first vehicle based on the route information of the first vehicle and the route information of the other vehicle stored in the database.” [Schubert, Column 20: 17-27]

Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Baumgärtner (United States Patent Publication 2018/0290561 A1) teaches an autonomous range extender capable of mechanically connecting to another vehicle to form a platoon.
Sujan et al. (United States Patent Publication 2019/0171227 A1) teaches an optimization controller that dictates to which platoon a target vehicle should join based on certain performance parameters.
BACHMANN et al. (United States Patent Publication 2019/0210479 A1) teaches an autonomous charging vehicle capable of creating a platoon by tracking, following and mechanically coupling to an electric vehicle ahead of it.
IBRAHIM et al. (United States Patent Publication 2020/0175880 A1) teaches a database that stores data descriptive of existing platoons and using this information to guide vehicles that request to join these platoons.
ATANASIU et al. (United States Patent Publication 2021/0148716 A1) teaches a method, apparatus and computer program for generating platooning plans for vehicles to join along their respective routes.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI N BEDEWI whose telephone number is (571)272-5753. The examiner can normally be reached Monday - Thursday - 6:00 am - 11:00 am & 12:00pm - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.N.B./Examiner, Art Unit 3669    
11/02/2022

/JESS WHITTINGTON/Examiner, Art Unit 3669